HEAD, J.
— If there was an irregularity in setting this cause down for trial, as appellant’s counsel contends, it was waived. Appellant went to trial without insisting upon the irregularity and can not now, for the first time, he heard to complain of it.
*16The appellant made himself a witness, in his own behalf, and testified generally touching the facts of the case. Subsequently, State’s witness Lawrence was asked by the solicitor whether he knew defendant’s general character in the community in which he lives. “To this question defendant objected, because 1st: It is irrelevant; 2nd. It is immaterial. The court overruled said objection on each of said grounds and defendant then and there duly excepted. Witness answered, T know his general character in the community in which he lived and it is bad.’ Defendant objected to said answer on each of the grounds separately and severally assigned to the question. The court overruled said objection and defendant then and there separately and severally duly excepted.” We have quoted the language of the bill of exceptions. It is now objected by defendant that being the person on trial for the alleged crime his character could be put in issue only by himself, although he availed himself of the statutory privilege of becoming a witness in the cause. It is enough, in this case, to say that the question thus raised and argued by counsel does not arise upon this record. As we have seen, the objection to the testimony was based upon two special grounds, 1st. That it is irrelevant; 2nd. That it is immaterial. It is a familiar rule that where specific grounds of objection to testimony are assigned all others are waived. The trial court, in such case, is only called upon to pass on and determine the particular objections assigned. The impeaching testimony was neither irrelevant nor immaterial, as insisted in the two grounds of objection assigned. Defendant was a witness in the cause, as well as the person on trial. It was material for the jury to know his general character in determining the credit he was entitled to as a witness, and hence such character was relevant to the issue. Neither of the grounds of objection, therefore, were well taken, even if the proposition contended for, that accused can make himself a witness and then claim exemption from impeachment by proof of his general bad character, had not been decided by this court to be unsound, as it was in Mitchell v. State, 94 Ala. 68.
In cases of homicide, where self-defense is relied upon, the mere fact that defendant is assaulted by deceased with a deadly weapon does not necessarily relieve him of the duty of retreat. Notwithstanding the use of the deadly weapon it is his duty to retreat rather than to slay his assailant, if he can do so, without increasing his peril, or placing himself at a disadvantage. There was no error, therefore, in either of the remarks made by the presiding *17judge to appellant’s counsel, to which exception was reserved.
The first charge requested by appellant is obnoxious to the principle just above stated. It is bad also, in that it assumes that when defendant shot deceased he was in imminent peril, real or apparent, of his life or great harm. Under the evidence, it was a question for the jury whether he was in such peril or not, and the charge withdrew that question from the consideration of the jury. It was properly refused. The second and fifth charges requested have the same vice as that last pointed out in charge number one, and were properly refused.
The third charge is subject to the same objection as the first, in reference to the duty of retreat. The fact that deceased was attacking and pursuing defendant with a knife did not necessarily exempt him from the duty of .retreat. Whether it did or not was for the jury to determine, under-proper instructions from the court. This charge took that question from the jury.
The fourth charge was calculated to mislead the jury. It will be observed that, in this instruction, two of the essential elements of self-defense are not expressly hypothesized, viz., that the defendant must have been free from fault in bringing on the difficulty, and that he could not with safety to himself have avoided committing the fatal act by retreat. These deficiencies are attempted to be supplied by using the general words, “and he is otherwise free from fault,” follpwing the statement of another essential element of the. defense. Technically, the words quoted may embrace the essentials of freedom from fault in bringing on the difficulty, and the duty of retreat, but they do not clearly and plainly do so. Instructions to juries should be couched in language plain and unambiguous. This charge is so framed that it was left to the jury to construe the words, “and he is otherwise free from fault,” and determine, by their own construction, without aid from the court, the legal constituents of freedom from fault. It required further and explanatory instructions, informing the jury that the words used meant freedom from fault in bringing on the difficulty, and the duty of defendant to avoid the act, if he could have done so with safety, by retreat. Charges with such misleading tendencies, though technically asserting correct propositions of law, are properly refused.
We find no error in the record and the judgment of the Circuit Court is affirmed.